UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

IN RE; SEARCH WARRANTS, Misc. No. 1:19-SW-330-PAS
PEN REGISTERS AND TRAP AND
TRACE DEVICE ORDERS

MOTION TO UNSEAL

 

The United States of America, by and through its attorneys, Aaron L. Weisman,
United States Attorney, and William J. Ferland, Assistant United States Attorney, moves
that the Application for Search Warrant, Search Warrant and Supporting Affidavit
along with Applications and Orders for Pen Registers and Trap and Trace Devices, in
the above-referenced matter be unsealed. Asa basis for said Motion, the Government
avers that there are currently seven defendants under indictment in this district (Docket
Number 19-CR-116-WES) and the Government is obligated to provide discovery
including the above captioned Search Warrants, Pen Registers and Trap and Trace

Devices.

Respectfully submitted,

UNITED STATES OF AMERICA
By its Attorney,

AARON L, WEISMAN
United States Attorney

WILLIAW FERLAND

Assistafit U.S. Attorney

US. Attorney's Office

50 Kennedy Plaza, 8th FL
Providence, RI 02903

Tel (401) 709-5000

Fax (401) 709-5001

Email: william.ferland@usdoj.gov
NS

 
       

4
: a ~
4 wet —

PATRICI A. SULLIVAN
U.S. MAGISTRATE COURT JUDGE

f } a
pate Jey 22, 29/4

 
